Citation Nr: 0124633	
Decision Date: 10/12/01    Archive Date: 10/18/01

DOCKET NO.  96-12 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona




THE ISSUE

Entitlement to an effective date earlier than August 4, 1995, 
for an award of service connection for post-traumatic stress 
disorder (PTSD).




REPRESENTATION

Appellant represented by:	Disabled American Veterans








WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1968.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a November 1995 rating decision of the 
RO.  

In May 1999, a hearing was held at the RO before the 
undersigned Member of the Board.  

In July 1999, the Board remanded the case for additional 
development of the record.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran's original claim of service connection for 
PTSD was received by the RO in Roanoke, Virginia, on November 
6, 1985.  

3.  In a February 1986 letter to the veteran, at his last 
known address of record, the RO requested him to complete, 
sign and return enclosed authorizations for a release of 
information from a Dr. Ronaldson and the Human Social 
Services; the veteran never responded to the letter.  

4.  The first medical evidence of PTSD was in an VA 
examination report dated on October 20, 1995.  



CONCLUSION OF LAW

The criteria for an effective date prior to August 4, 1995, 
for the award of service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.400 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Background

The veteran's original claim of service connection for PTSD 
was received by the RO in Roanoke, Virginia, on November 6, 
1985.  

In February 1986, the RO sent a letter to the veteran at his 
last known address of record requesting that he complete, 
sign and return enclosed authorizations for release of 
information from a Dr. Ronaldson and the Human Social 
Services office located in New Castle, Pennsylvania 
(incorrectly identified in the letter as New Castle, 
Virginia).  

In March 1986, the veteran supplied copies of his marriage 
certificate, as well as eight birth certificates, and 
provided written notification of his new address in New 
Castle, Pennsylvania.  

In April 1986, the Roanoke RO prepared a deferred rating 
decision recognizing the veteran's change of address and 
indicating that an examination was required.  

In May 1995, the veteran arranged to have his records 
transferred to the RO in Phoenix, Arizona.  In August 1995, 
he contacted that RO to inquire about the status of his 
November 1985 claim of service connection for PTSD.  

In a November 1995 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent rating, 
effective on August 4, 1995, the date the claim was described 
as being "reopened."  

The veteran and his wife have presented testimony at hearings 
before the RO and this Member of the Board.  The veteran 
testified that Dr. Ronaldson initially diagnosed him as 
suffering from PTSD and encouraged him to apply for VA 
benefits, which he did after moving to Hampton, Virginia, in 
order to seek employment in the mid-1980s.  

The veteran further stated that, after applying, he fully 
cooperated with VA in the development of his claim by 
submitting information promptly, as requested.  According to 
the veteran and his wife, he never received the vouchers for 
a release of information from Dr. Ronaldson or Human Social 
Services.  

Pursuant to the Board's remand instructions, the RO sent a 
letter to the veteran asking him to identify the health care 
providers who had treated for PTSD since service.  

The RO specifically asked for the veteran to provide releases 
for Dr. Ronaldson and the Human Social Service.  The veteran 
responded that Dr. Ronaldson was deceased and that the Human 
Social Service destroyed their records after seven years.  



Analysis

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(a).  

The effective date of an award of direct service connection 
is the day following separation from active service or date 
entitlement arose if claim is received within one year after 
separation from service; otherwise, the effective date is the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2).  

The effective date of an award of service connection based on 
new and material evidence following an earlier denial is the 
date of receipt of the new claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).  

As noted in the Board's Remand, the February 1986 letter 
requesting the veteran to complete, sign and return letters 
of authorization to obtain information from Dr. Ronaldson and 
the Human Social Services was sent to the veteran's last 
known address of record.  It was also noted that the 
"[p]rinciples of administrative regularity dictate a 
presumption that government officials 'have properly 
discharged their official duties.'"  Saylock v. Derwinski, 3 
Vet. App. 394, 395 (1992); Ashley v. Derwinski, 2 Vet. App. 
307, 308-09 (1992) (quoting United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  Absent the 
submission of "clear evidence to the contrary," the 
presumption is not rebutted.  See Rosler v. Derwinski, 1 Vet. 
App. 241, 242 (1991).  

The record clearly shows that the veteran maintained contact 
with the Roanoke RO after the February 1986 letter was sent 
and even appropriately notified them of his new address in 
New Castle, Pennsylvania.  Furthermore, in April 1986, the 
Roanoke RO prepared a deferred rating decision recognizing 
the veteran's change of address and indicating that an 
examination was required.  

Whether the date of claim is considered to be in November 
1985, as the veteran contends, or August 1995, as the RO 
held, need not be reached by the Board.  The earliest 
competent evidence that the veteran had PTSD was that dated 
in October 1995.  There is no medical evidence of PTSD prior 
to that date.  

The Board is cognizant that the veteran has alleged treatment 
of PTSD by Dr. Richardson and Human Social Services during 
the 1980s.  The RO, however, attempted to obtain these 
records; the veteran failed to respond to the February 1986 
letter.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), 
aff'd on reconsideration, 1 Vet. App. 406 (1991)

As there is no competent evidence that the veteran had PTSD 
until October 1995, entitlement did not arise until then.  

Thus, the Board finds that an effective date earlier than 
August 4, 1995, for the award of service connection for PTSD 
is not warranted.  38 C.F.R. § 3.400(b)(2).  


VCAA

As a final point, the Board acknowledges that there has been 
a significant change in the law during the pendency of this 
appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West , 12 Vet. App. 477 (1999),withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107.  

The regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.  

The Board finds that VA's duties pursuant to the Act have, 
essentially, been fulfilled.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  

The record shows that the veteran was notified of the RO's 
decisions.  The RO's decision, Statement of the Case, 
Supplemental Statements of the Case and letters, as well as 
the Board's remand, informed the veteran of the evidence 
needed to support his claim.  VA has met its duty to inform 
the veteran.  

The Board concludes the discussions in the RO's decision, 
Statement of the Case and Supplemental Statements of the 
Case, as well as the Board's remand, informed the veteran of 
the information and evidence needed to substantiate his claim 
and complied with VA's notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The veteran has not referenced any unobtained, 
obtainable, evidence that might aid his claim. 

Although VA has a duty to assist the veteran in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. at 193.  In 
this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  The veteran was 
advised as early as February 1986 of the evidence necessary 
to substantiate his claim, but he failed to respond to the 
letter.  

Hence, a remand for the RO to address the VCAA, in the first 
instance, would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.  

As the Board finds that the directives of VCAA have been 
complied with regarding VA's duties to notify and to assist 
the veteran, the veteran has not been prejudiced by the 
Board's consideration of the merits of his earlier effective 
date claim.  See Bernard v. Brown, 4 Vet. App. 384 (when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  

For the reasons previously set forth, the Board believes that 
the veteran has been given ample opportunity to provide 
evidence and argument in support of his claim.  

In short, the Board finds that the veteran has been given 
adequate notice of the need to submit evidence or argument 
and that he is not prejudiced by this decision.



ORDER


The claim for an effective date earlier than August 4, 1995, 
for the award of service connection for PTSD is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

